4/3/2020   Case 4:20-cv-10899-MFL-DRG ECFeCFR
                                          No.—1-5
                                               Code of Federal
                                                    filed      Regulations PageID.70
                                                           04/08/20                                               Page 1 of 2
  ELECTRONIC CODE OF FEDERAL REGULATIONS

                                 e-CFR data is current as of April 1, 2020

  Title 13 → Chapter I → Part 120 → Subpart A → §120.110


  Title 13: Business Credit and Assistance
  PART 120—BUSINESS LOANS
  Subpart A—Policies Applying to All Business Loans


  §120.110 What businesses are ineligible for SBA business loans?

       The following types of businesses are ineligible:

       (a) Non-profit businesses (for-profit subsidiaries are eligible);

      (b) Financial businesses primarily engaged in the business of lending, such as banks, finance companies, and factors
  (pawn shops, although engaged in lending, may qualify in some circumstances);

      (c) Passive businesses owned by developers and landlords that do not actively use or occupy the assets acquired or
  improved with the loan proceeds (except Eligible Passive Companies under §120.111);

       (d) Life insurance companies;

       (e) Businesses located in a foreign country (businesses in the U.S. owned by aliens may qualify);

       (f) Pyramid sale distribution plans;

       (g) Businesses deriving more than one-third of gross annual revenue from legal gambling activities;

       (h) Businesses engaged in any illegal activity;

       (i) Private clubs and businesses which limit the number of memberships for reasons other than capacity;

       (j) Government-owned entities (except for businesses owned or controlled by a Native American tribe);

       (k) Businesses principally engaged in teaching, instructing, counseling or indoctrinating religion or religious beliefs, whether
  in a religious or secular setting;

       (l) [Reserved]

       (m) Loan packagers earning more than one third of their gross annual revenue from packaging SBA loans;

      (n) Businesses with an Associate who is incarcerated, on probation, on parole, or has been indicted for a felony or a crime
  of moral turpitude;

       (o) Businesses in which the Lender or CDC, or any of its Associates owns an equity interest;

       (p) Businesses which:

       (1) Present live performances of a prurient sexual nature; or

      (2) Derive directly or indirectly more than de minimis gross revenue through the sale of products or services, or the
  presentation of any depictions or displays, of a prurient sexual nature;

      (q) Unless waived by SBA for good cause, businesses that have previously defaulted on a Federal loan or Federally
  assisted financing, resulting in the Federal government or any of its agencies or Departments sustaining a loss in any of its
  programs, and businesses owned or controlled by an applicant or any of its Associates which previously owned, operated, or
  controlled a business which defaulted on a Federal loan (or guaranteed a loan which was defaulted) and caused the Federal
  government or any of its agencies or Departments to sustain a loss in any of its programs. For purposes of this section, a
                                                                                                                   EXHIBIT D
  compromise agreement shall also be considered a loss;
                                                                                                                                Page 1
       (r) Businesses primarily engaged in political or lobbying activities; and
https://gov.ecfr.io/cgi-bin/text-idx?SID=503b0536a9fd8a9c526a5cb291cd3a0b&mc=true&node=se13.1.120_1110&rgn=div8                      1/2
4/3/2020   Case 4:20-cv-10899-MFL-DRG ECFeCFR
                                          No.—1-5
                                               Code of Federal
                                                    filed      Regulations PageID.71
                                                           04/08/20                                               Page 2 of 2
       (s) Speculative businesses (such as oil wildcatting).

  [61 FR 3235, Jan. 31, 1996, as amended at 82 FR 39502, Aug. 21, 2017]

  Need assistance?




                                                                                                                       EXHIBIT D
                                                                                                                           Page 2

https://gov.ecfr.io/cgi-bin/text-idx?SID=503b0536a9fd8a9c526a5cb291cd3a0b&mc=true&node=se13.1.120_1110&rgn=div8                 2/2
